Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the communication(s) filed on 04/07/2021. There are a total of 15 claims pending in the application; claims 1, 4, 6, 9, 11, and 14 have been amended; no claims have been added or canceled.

INFORMATION CONCERNING FOREIGN PRIORITY:
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/07/2018.
INFORMATION CONCERNING CLAIMS:
Claim Interpretation
Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas et al. “Nicholas” (US 2011/0246986 A1) in view of CHEN “Chen” (US 2018/0074956 A1) and Steinberg “Steinberg” (US 10,846,117 B1).
1.	In regard to claim 1 Nicholas teaches: 
“A method for processing information (e.g., Fig. 5), comprising: in response to determining a crash of a production kernel,” (e.g., ¶¶ 0001, 0033, and 0051). 
“wherein the physical address information is generated by the production kernel by, sending a stopping running instruction to the virtual machine, the stopping running instruction being used to control the virtual machine to stop running;” (e.g., ¶¶ 0060- 0064). However, Nicholas does not appear to expressly teach while:
Chen teaches: “acquiring virtual machine device status information and physical address information from a target memory (e.g., ¶ 0061, Fig. 3, a physical address offset of a target object relative to an initial point of a kernel loading space of an operating system of the virtual machine can be acquired), the target memory being (e.g., ¶¶ 0072-0079, Fig. 4 and corresponding text description of Chen). 
“acquiring data as target data based on the physical address information;” (e.g., ¶ 0086, Figs. 4-5; claim 1). The status and physical information associated with virtual machine stored or save in the virtual machine status file.
“and storing a file into a shared storage area according to the target data and the virtual machine device status information.” (e.g., ¶ 0051, the virtual system disk can be shared among virtual machines. For example, virtual machines 232B and 232C can have the same or similar system disk as virtual machine 232A).
Steinberg teaches: “generating the physical address information according to a pre-stored page table and the virtual address of the memory of the virtual machine, the page table being used to describe a corresponding relationship between the virtual address and a physical address” (e.g., column 11, line 59 to column 12, line 25; Fig. 4) translating virtual address to guest physical address and translating the guest physical address to host physical address. 
Disclosures by Nicholas, Chen, and Steinberg are analogous because they are in the same field of endeavor and/or solving a similar or common problem.

The motivation for including the virtual machine status file as taught by paragraph [0004] of Chen is to provide capability to modify the memory data of the virtual machine offline; furthermore, the motivation for including the address translation as taught by column 2, lines 25-50 of Steinberg is for establishing secure communication between processes of a guest operating system and a virtualization layer.
Therefore, it would have been obvious to combine teachings of Steinberg and Chen with Nicholas to obtain the invention as specified in the claim.
2.	In regard to claim 6 Nicholas teaches: 
“An apparatus for processing information (e.g., Fig. 1), comprising: at least one processor;” (e.g., ¶ 0021, logical processor 102 in Fig. 1).
“and a memory storing instructions, the instructions when executed by the at least one processor, causing the at least one processor to perform operations (e.g., ¶ 0022; computer readable storage media 110 in Fig. 1), the operations comprising:” 
“in response to determining a crash of a production kernel,” (e.g., ¶¶ 0001, 0033, and 0051). 
“wherein the physical address information is generated by the production kernel by, sending a stopping running instruction to the virtual machine, the stopping running (e.g., ¶¶ 0060- 0064). However, Nicholas does not appear to expressly teach while:
Chen teaches: “acquiring virtual machine device status information and physical address information from a target memory (e.g., ¶ 0061, Fig. 3, a physical address offset of a target object relative to an initial point of a kernel loading space of an operating system of the virtual machine can be acquired), the target memory being a memory pre-allocated to a running virtual machine by the production kernel, and the virtual machine device status information of the virtual machine and the physical address information corresponding to a virtual address of the memory of the virtual machine being stored into the target memory by the production kernel;” (e.g., ¶¶ 0072-0079, Fig. 4 and corresponding text description of Chen).
“acquiring data as target data based on the physical address information;” (e.g., ¶ 0086, Figs. 4-5; claim 1). The status and physical information associated with virtual machine stored or save in the virtual machine status file.
“and storing a file into a shared storage area according to the target data and the virtual machine device status information.” (e.g., ¶ 0051, the virtual system disk can be shared among virtual machines. For example, virtual machines 232B and 232C can have the same or similar system disk as virtual machine 232A). 
	Steinberg teaches: “generating the physical address information according to a pre-stored page table and the virtual address of the memory of the virtual machine, the page table being used to describe a corresponding relationship between the virtual (e.g., column 11, line 59 to column 12, line 25; Fig. 4) translating virtual address to guest physical address and translating the guest physical address to host physical address. The motivation for combining is based on the same rational presented for rejection of claim 1.
3.	In regard to claim 11 Nicholas teaches: 
A non-transitory computer readable medium, storing a computer program, wherein the program, when executed by a processor, causes the processor to perform operations (e.g., ¶ 0022), the operations comprising:” 
“in response to determining a crash of a production kernel,” (e.g., ¶¶ 0001, 0033, and 0051). 
“wherein the physical address information is generated by the production kernel by, sending a stopping running instruction to the virtual machine, the stopping running instruction being used to control the virtual machine to stop running;” (e.g., ¶¶ 0060- 0064). However, Nicholas does not appear to expressly teach while:
Chen teaches: “acquiring virtual machine device status information and physical address information from a target memory (e.g., ¶ 0061, Fig. 3, a physical address offset of a target object relative to an initial point of a kernel loading space of an operating system of the virtual machine can be acquired), the target memory being a memory pre-allocated to a running virtual machine by the production kernel, and the virtual machine device status information of the virtual machine and the physical address information corresponding to a virtual address of the memory of the virtual (e.g., ¶¶ 0072-0079, Fig. 4 and corresponding text description of Chen).
“acquiring data as target data based on the physical address information;” (e.g., ¶ 0086, Figs. 4-5; claim 1). The status and physical information associated with virtual machine stored or save in the virtual machine status file.
“and storing a file into a shared storage area according to the target data and the virtual machine device status information.” (e.g., ¶ 0051, the virtual system disk can be shared among virtual machines. For example, virtual machines 232B and 232C can have the same or similar system disk as virtual machine 232A). 
Steinberg teaches: “generating the physical address information according to a pre-stored page table and the virtual address of the memory of the virtual machine, the page table being used to describe a corresponding relationship between the virtual address and a physical address” (e.g., column 11, line 59 to column 12, line 25; Fig. 4) translating virtual address to guest physical address and translating the guest physical address to host physical address. The motivation for combining is based on the same rational presented for rejection of claim 1.
4. 	In regard to claims 2, 7, 12 Nicholas further teaches: 
“sending a virtual machine recovery request to a backup electronic device (e.g., point in time), the virtual machine recovery request including a file identifier of the file, for the backup electronic device to acquire the file from the shared storage area according to the file identifier and recover the virtual machine according to the file.” (e.g., ¶ 0057, Fig. 6, user can return to that point in time). The point-in-time is backup and returning to the point-in-time is recovery or restoring. 
5. 	In regard to claims 3, 8, and 13 Nicholas further teaches:  
“wherein the storing a file into a shared storage area according to the target data and the virtual machine device status information includes: generating a snapshot file according to the target data and the virtual machine device status information; and storing the snapshot file into the shared storage area.” (e.g., ¶ 0057, Fig. 6, state information can be stored in a file in hypervisor 400). The hypervisor shared guest OS (e.g., virtual machines — see Fig. 2 of Nicholas).
6. 	In regard to claims 5, 10, and 15 Chen further teaches:
“wherein the acquiring virtual machine device status information and physical address information from a target memory includes: acquiring the virtual machine device status information and the physical address information from the target memory through a virtual file system.” (e.g., ¶ 0061; claim 1).

Claims  4, 9, and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas in view of Chen and Steinberg as applied to claims 1, 6, and 11 above, and further in view of Travison et al. “Travison” (US 7,505,960 B2).
 7. 	In regard to claims 4, 9, and 14 Steinburg further teaches:
 physical address information comprises;” (e.g., column 12, lines 26-45; Fig. 4). Steinburg teaches that translation of guest or virtual machine virtual address to host system physical address performed in two steps or stages. Guest page table(s) used to translate virtual address(s) to guest physical address(s) and second page tables (nested tables) used to translate the guest physical address(s) to the host or native system physical address(s). The virtual address(s) and host physical address(s) are linked together by guest physical address(s). However, Nicholas, in view of Chen and Steinberg do not appear to expressly teach while Travison teaches: 
“accessing nodes in the linked list sequentially, to acquire the data of the nodes as the target dat(e.g., column 1, lines 39-48) sequentially accessing data from a linked list.
Disclosures by Nicholas, Chen, Steinberg, and Travison are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the Virtual Machine Crash File Generation Techniques taught by Nicholas to include the virtual machine status file disclosed by Chen; furthermore, to include address translation as taught by Steinberg; and furthermore, to include the linked list for sequentially accessing data as taught by Travison.
The motivation for including the virtual machine status file as taught by paragraph [0004] of Chen is to provide capability to modify the memory data of the virtual machine 
Therefore, it would have been obvious to combine teachings of Travison, Steinberg, and Chen with Nicholas to obtain the invention as specified in the claim.
  
Response to Remarks
	Applicant arguments have been fully considered and they have been persuasive. Thus, the previous rejections of claims have been withdrawn. However, the amendments have changed the scope of the claims. Claims are now being rejected on the new ground of rejections.
	The independent claim 1 has been amended to include the previously recited limitation(s) of the dependent claim 4. On page 7 of the Remarks, Applicant argues that Nicholas teaches GPAs (guest physical address) and SPAs (system physical address) but is completely silent about virtual address, or “a pre-stored page table and the virtual address of the memory of the virtual machine”. The Examiner respectfully submits that one having ordinary skill in the art understands that translating the guest or virtual machine virtual address to the host or the native physical address comprises a two-step translations processes. The first step is to translate the guest or virtual machine virtual address to the guest or virtual machine physical address, and the second step is to translate the guest or virtual machine physical address to the host or the native system physical address. The translation is often maintained or pre-stored in memory using page or mapping table. However, the Examiner has added the disclosure by Steinberg as an evidentiary documents for rejection of the newly amended independent claim 1 (e.g., see Fig. 4 and corresponding text description of Steinberg). The independent claims 6 and 11 have been amended to recites the similar limitations as the independent claim 1. The Examiner’s response to the arguments regarding the independent claim 1 would apply. The independent claims 4, 9, and 14 have been amended with the newly added limitation that “data is sequentially accessed from a linked list”. The Examiner has added the disclosure of Travison for rejection the newly added limitation(s) of the claims 4, 9, and 14. 
The Examiner respectfully submits that Nicholas in combination with the other prior art of record, as set forth in this Office Action, teach or render obvious all limitations included in the claims. Accordingly, the Examiner maintains his position.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/HASHEM FARROKH/          Primary Examiner, Art Unit 2135                                                                                                                                                                                              
June 15, 2021